Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to § 101, the claims are not directed to an abstract idea because the amended claims offer additional elements that, when view in combination with the rest of the claim, amount to meaningful limits that limit the invention to the field of controlling autonomous vehicles and would have no application outside of it ("determining that at least one of the pickup location or the drop-off location is accessible to the autonomous vehicle based on: a characteristic of at least one of the pickup location or the drop-off location; the autonomous vehicle being authorized to perform driving maneuvers in at least one of the pickup location or the drop-off location; and a training level of the autonomous vehicle to travel to at least one of the pickup location or the drop-off location within the at least one geographic zone, wherein: the driving maneuvers performed by the autonomous vehicle are based on the training level of the autonomous vehicle; and the training level of the autonomous vehicle to perform the driving maneuvers in at least one of the pickup location or the drop-off location is different from a training level of the at least one other autonomous vehicle that is excluded from travelling in at least one of the pickup location or the drop-off location; matching, by the transportation management system, the transportation request with the autonomous vehicle instead of the at least one other autonomous vehicle for transporting a transportation requestor to at least one of the pickup location or the drop-off location based at least in part on: the characteristic of at least one of the pickup location or the drop-off location; and 3Application No.: 16/368,848Attorney's Docket No.: 009404.0035U1 the training level of the autonomous vehicle being authorized to perform driving maneuvers in at least one of the pickup location or the drop-off location").  
With respect to § 103, Applicant's amendments overcome the rejections made under § 103 and they are withdrawn.  The closest prior art of record, cited both before and below, does not teach or fairly suggest the limitations above in any reasonable combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ditty, et al., U.S. Pat. Pub. No. 2019/0258251 (Reference A of the attached PTO-892) relates to matching autonomous transportation providers. 
Karlsson, et al., U.S. Pat. Pub. No. 2019/0054920 (Reference B of the attached PTO-892) relates to matching autonomous transportation providers.
Thorn, et al., A Framework for Automated Driving System Testable Cases and Scenarios, National Highway Traffic Safety Administration, Report No. DOT HS 812 623, Sep. 2018 (Reference U of the attached PTO-892) relates to matching autonomous transportation providers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628